--------------------------------------------------------------------------------

EXHIBIT 10.3
 
Procera Networks, Inc.
 
NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (the “Agreement”) is made as of the ___ day of
April 2009 (the “Effective Date”) by and among Procera Networks, Inc., a Nevada
corporation (the “Company”), and the persons and entities named on the Schedule
of Purchasers attached hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).
RECITAL
 
To provide the Company with additional resources to conduct its business, the
Purchasers are willing to loan to the Company in one or more disbursements up to
an aggregate amount of three million dollars ($3,000,000), subject to the
conditions specified herein.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby agree as follows:
 
6.
Amount and Terms of the Loan(s)

 
6.1        The Loan(s).  Subject to the terms of this Agreement, each Purchaser
agrees to lend to the Company at the Closing (as hereinafter defined) the amount
set forth opposite each such Purchaser’s name on the Schedule of Purchasers
attached hereto (each, a “Loan Amount” and collectively the “Total Loan Amount”
or “Loan”) against the issuance and delivery by the Company of a promissory note
or notes for such amount(s), in substantially the form attached hereto as
Exhibit A (each, a “Note” and collectively, the “Notes”).
 
7.
The Closing(s)

 
7.1        Closing Date(s).  The closing of the sale and purchase of the Notes
(the “Closing”) shall be held on the Effective Date, or at such other time(s) as
the Company and a majority in interest of the Purchasers shall agree (the
“Closing Date”).  At any time on or before the third day following the Closing,
the Company may sell up to the balance of the authorized Notes not sold at
Closing.
 
7.2        Delivery.  At the Closing (i) each Purchaser shall deliver to the
Company a cashier’s check or shall wire transfer funds in the amount of such
Purchaser’s portion of the Loan Amount; and (ii) the Company shall issue and
deliver to each Purchaser a Note in favor of such Purchaser payable in the
principal amount of such Purchaser’s Loan Amount.
 
8.
Representations, Warranties and Covenants of the Company

 
The Company hereby represents and warrants to each Purchaser as follows:
8.1        Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  The Company has the requisite corporate power to own
and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2        Corporate Power.  The Company will have at the Closing Date all
requisite corporate power to execute and deliver this Agreement, to issue each
Note, (collectively, the “Loan Documents”) and to carry out and perform its
obligations under the terms of this Agreement and under the terms of each
Note.  The Company’s Board of Directors has approved the Loan Documents based
upon a reasonable belief that the Loan is appropriate for the Company after
reasonable inquiry concerning the Company’s financing objectives and financial
situation.
 
8.3        Authorization.  All corporate action on the part of the Company, its
directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the issuance and delivery of the
Notes has been taken.  This Agreement and the Notes, when executed and delivered
by the Company, shall constitute valid and binding obligations of the Company
enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws.
 
8.4        Compliance with Laws.  To its knowledge, the Company is not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties, which
violation of which would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company.
 
8.5        Compliance with Other Instruments.  The Company is not in violation
or default of any term of its certificate of incorporation or bylaws, or of any
provision of any mortgage, indenture or contract to which it is a party and by
which it is bound or of any judgment, decree, order or writ, other than such
violation(s) that would not have a material adverse effect on the Company. The
execution, delivery and performance of this Agreement, the Notes, and the
consummation of the transactions contemplated hereby or thereby will not result
in any such violation or be in conflict with, or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization or approval applicable to the Company,
its business or operations or any of its assets or properties.
 
8.6        Offering.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4 hereof, the offer, issue,
and sale of the Notes are exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “Act”), and have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit, or qualification requirements of all applicable
state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
9.
Representations and Warranties of the Purchasers

 
9.1        Purchase for Own Account.  Each Purchaser represents that it is
acquiring the Notes solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Notes or any
part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
9.2        Information and Sophistication.  Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, each
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company and that Purchaser considers necessary or
appropriate for deciding whether to acquire the Notes, (ii) represents that
Purchaser has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Notes and to
obtain any additional information necessary to verify the accuracy of the
information given the Purchaser (iii) further represents that Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risk of this investment, and (iv) acknowledges receipt
of that certain draft Confidential Private Placement Memorandum dated April 9,
2009.
 
9.3        Accredited Investor Status.  Each Purchaser is an “accredited
investor” as such term is defined in Rule 501 under the Act.
 
9.4        Further Assurances.  Each Purchaser agrees and covenants that at any
time and from time to time it will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Agreement and to comply with foreign, state or federal securities laws
or other regulatory approvals.
 
10.
Miscellaneous

 
10.1      Binding Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
10.2      Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents, made and to be performed entirely within the State of
California, without giving effect to conflicts of laws principles.
 
10.3      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.4      Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
10.5      Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company at
100-C Cooper Court, Los Gatos, CA 95032, Attn: James Brear, CEO with a copy
to:  Mike Tenta, Cooley Godward Kronish LLP, 3175 Hanover Street, Palo Alto,
CA  94304-1130, and to Purchaser at the address(es) set forth on the Schedule of
Purchasers attached hereto or at such other address(es) as the Company or
Purchaser may designate by ten (10) days advance written notice to the other
parties hereto. Notwithstanding the foregoing, notices to Purchaser may be made
by electronic mail, and are deemed delivered upon Company’s transmission
thereof.
 
10.6      Modification; Waiver.  No modification or waiver of any provision of
this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchasers purchasing at least a
majority of the Total Loan Amount.  Any provision of the Notes may be amended or
waived by the written consent of the Company and the holders of a majority of
the outstanding principal amount of the Notes.
 
10.7      Expenses.  The Company and each Purchaser shall each bear its
respective expenses and legal fees incurred with respect to this Agreement and
the transactions contemplated herein.
 
10.8      Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to each Purchaser, upon any breach
or default of the Company under this Agreement or any Note shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein, or of or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  It is further agreed that any waiver, permit, consent or
approval of any kind or character by Purchaser of any breach or default under
this Agreement, or any waiver by any Purchaser of any provisions or conditions
of this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.
 
10.9      Entire Agreement.  This Agreement and the Exhibits hereto constitute
the full and entire understanding and agreement between the parties, and
supersedes all prior agreements and other communications between the parties,
oral and written, with regard to the subjects hereof and no party shall be
liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.
 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Note Purchase Agreement as of
the date first written above.
 

 
Company:
 
    Procera Networks, Inc.                
By:
    James Brear, CEO  

 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Note Purchase Agreement as of
the date first written above.



 
Purchaser:
                           
[name]
   
 
               
Principal Loan Amount: $ [x]
   
Address:
   
 
   
 
         
email address:  [email]
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS
 


 
Schedule of Purchasers
 
Exhibit A:  Form of Promissory Note

SCHEDULE OF PURCHASERS
 


Name and Address
 
Date of Note
 
Loan Amount
                                                           

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
PROMISSORY NOTE




$
   
April __, 2009
     
Los Gatos, California





For Value Received, Procera Networks, Inc., a Nevada corporation (“Borrower”),
hereby promises to pay to the order of __________________________________, an
individual  (“Lender”), in lawful money of the United States of America and in
immediately available funds, the principal sum of
[____________________________________] (the “Loan”) together with accrued and
unpaid interest thereon, each due and payable on the dates and in the manner set
forth below.  This note (the “Note”) is issued as part of a series of similar
notes to be issued pursuant to the terms of that certain Note Purchase
Agreement, dated as of April __, 2009 (the “NPA”).
 
11. Principal Repayment.  Unless sooner paid in accordance with the terms
hereof, the outstanding principal amount of the Loan and all unpaid accrued
interest shall be due and payable on April 30, 2010 (the “Maturity Date”).   The
Company shall have the right to prepay any and all amounts owed under this Note
in whole or in part at any time without notice.
 
12. Interest Rate.  Borrower further promises to pay interest on the outstanding
principal amount hereof from the date hereof until payment in full, which
interest shall be payable at the rate of ten percent (10.0%) per annum or the
maximum rate permissible by law (which under the laws of the State of California
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans), whichever is less.  Interest shall be due and payable
quarterly on within 31 days after the end of each calendar quarter, and shall be
calculated on the simple interest basis of a 365-day year for the actual number
of days elapsed.
 
13. Place of Payment.  All amounts payable hereunder shall be payable at the
office of Lender unless another place of payment shall be specified in writing
by Lender.
 
14. Application of Payments.  Payment on this Note shall be applied first to
accrued interest, and thereafter to the outstanding principal balance hereof.
 
15. Default.  Each of the following events shall be an “Event of Default”
hereunder:
 
(a) Borrower fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;
 
(b) Borrower files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
 
(c) An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower.

 
 

--------------------------------------------------------------------------------

 


Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, and, in the case of an Event of Default pursuant to (b) or (c) above,
automatically, be immediately due, payable and collectible by Lender pursuant to
applicable law.
 
16. Waiver.  Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.
 
The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.
 
17. Governing Law.  This Note shall be governed by, and construed and enforced
in accordance with, the laws of the State of California, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.
 
18. Successors and Assigns.  The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof.
 

 
Procera Networks, Inc.
         
By:
           
James Brear, CEO
             
Agreed as to form
         
By:
         
[name]


 

--------------------------------------------------------------------------------